DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 04 November 2021, which has been entered and made of record.

Response to Arguments
Applicant's arguments filed 04 November 2021 have been fully considered but they are either not persuasive or they are moot based on the new grounds of rejection presented in this Office Action.
Applicant argues "Bailey discloses only bone and skeletal transformations, with no mention of soft-tissue displacements at all" (Remarks, pg. 13).  The Examiner respectfully disagrees.  Bailey is directed to "approximating mesh deformations for character rigs" (abstract).  The "mesh" in Bailey refers to the soft-tissue (e.g. skin, muscle, etc.) while a "character rig" refers to the underlying skeletal model.  For example, Bailey discloses "Articulation of the arm by bending the arm at the elbow joint should preferably result in deformation of vertices of the mesh near the elbow to represent natural bulging, compression, and/or displacement of skin and muscles of the character" (para. 37).  One can see from Figs. 1A-2B that Bailey is directed to soft-tissue deformations, and "The mesh deformations are assumed to be a function of the underlying skeleton of the character rig" (para. 8).
Any remaining arguments are considered moot based on the foregoing or based on the new grounds of rejection presented in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
Claims 1-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "a compact soft-tissue velocity and acceleration" as input into the neural network.  However, the original specification merely discloses "compact soft-tissue displacements" (pg. 8, para. 4) as input into the neural network.   While the original specification does disclose inputting the compact soft-tissue displacements "to capture soft-tissue velocity and acceleration" (pg. 8, para. 4), this is not the same as directly inputting the soft-tissue velocity and acceleration.  In fact, "capturing" the soft-tissue velocity and acceleration as recited in the original specification likely means that the output of the trained neural network reflects the soft-tissue velocity and acceleration, rather than using the soft-tissue velocity and acceleration as inputs.  For these reasons, the amendments to claim 1 contain new matter.  Claims 10, 19, 27, and 36 are rejected using the same rationale as claim 1, and the remaining claims are dependent on a rejected claim but fail to cure the cited deficiencies.
The Examiner suggests amending the claim language to match the original specification: "inputs including … a compact soft-tissue displacement 

The following is a quotation of 35 U.S.C. 112(b):



Claims 1-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "two or more dynamic inputs including a skeletal pose velocity and acceleration and a compact soft-tissue velocity and acceleration," which has multiple interpretations.  For example, each of 1) a skeletal pose velocity, 2) a skeletal pose acceleration, 3) a compact soft-tissue velocity, and 4) a compact soft-tissue acceleration may count as a single input, for a total of four inputs.  Alternatively, each of 1) "a skeletal pose velocity and acceleration" and 2) "a compact soft-tissue velocity and acceleration" may count as a single input, for a total of two inputs.  Additionally, the language "including" is ambiguous as to whether all of "a skeletal pose velocity and acceleration and a compact soft-tissue velocity and acceleration" are required to be input "two or more" times, or if only "two or more" out of the number of listed inputs are required one time.  Claims 10, 19, 27, and 36 are rejected using the same rationale as claim 1, and the remaining claims are dependent on a rejected claim but fail to cure the cited deficiencies.
For the purpose of further examination, the Examiner interprets each of a skeletal pose velocity, a skeletal pose acceleration, a compact soft-tissue velocity, and a compact soft-tissue acceleration as a single input, and the Examiner interprets the "based on two or more dynamic inputs including …" language as meaning that two or more out of the four listed inputs are required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 8, 10-13, 16-22, 24, 25-29, 33, 35-38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2019/0073826; hereinafter "Bailey") in view of Pons-Moll et al. ("Dyna: A Model of Dynamic Human Shape in Motion"; hereinafter "Pons-Moll").
Regarding claim 1, Bailey discloses A system for computer-based modeling of a body ("approximating mesh deformations for character rigs," abstract) comprising: a surface skinning module for adding skin surface elements to a frame of skeletal input representative of a pose of the body ("maps the skeleton to the final mesh of the character for the input pose," para. 35); and a soft-tissue regression module configured to add nonlinear soft-tissue dynamics to the skin surface elements and provide an output mesh representative of the body at the pose in the skeletal input, the soft-tissue regression module comprising a neural network trained from observations to predict 3-dimensional offsets ("combine linear deformations with each vertex assigned to a corresponding bone of the existing underlying skeleton with approximations of non-linear deformations using offset vectors determined by a set of neural networks," para. 39; e.g. Figs. 4A & 4B), the neural network configured to model nonlinear interplay of surface displacements with skeletal pose based on two or more dynamic inputs ("combine linear deformations with each vertex assigned to a corresponding bone of the existing underlying skeleton with approximations of non-linear deformations using offset vectors determined by a set of neural networks," para. 39; "deformation of vertices of the mesh near the elbow to represent natural bulging, compression, and/or displacement of skin and muscles of the character," para. 37).
 including a skeletal pose velocity and acceleration and a compact soft-tissue velocity and acceleration, wherein the skeletal pose velocity and acceleration is determined based at least in part on skeletal poses of two or more previous frames, wherein the compact soft-tissue velocity and acceleration is determined based at least in part on compact soft-tissue displacements of the two or more previous frames, each of the compact soft-tissue displacements being encoded into a compact subspace representation by an autoencoder.
In the same art of modeling dynamic human body shapes, Pons-Moll teaches two or more dynamic inputs including a skeletal pose velocity and acceleration ("the input to our model are angular velocity and acceleration … at all the joints in the body," pg. 120:7, col. 2, para. 1), wherein the skeletal pose velocity and acceleration is determined based at least in part on skeletal poses of two or more previous frames ("To model the typical ripples of soft tissue due to an impact we use an auto-regressive model of order M … We use M = 2," pg. 120:7, col. 2, para. 2; in this example, M = 2 signifies using the previous two frames).   Note that according to the interpretation outlined in the 112(b) rejection above, as long as the two inputs of "skeletal pose velocity" and "skeletal pose acceleration" are disclosed, the "two or more dynamic inputs" requirement is met and the claimed "compact soft-tissue velocity and acceleration" limitations are optional.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Pons-Moll to Bailey.  The motivation would have been "to produce realistic soft-tissue motions" (Pons-Moll, pg. 120:1, col. 2, para. 2).
Regarding claim 2, the combination of Bailey and Pons-Moll renders obvious wherein the body corresponds to one of a human body, an animal body, a character in a movie, a character in a video game, or an avatar ("character rigs for interactive applications such as video games," Bailey, para. 4; Bailey, Fig. 1A illustrates a human body).
Regarding claim 3, since Bailey discloses the human body and character in a video game limitations of parent claim 2, the optional avatar limitation is not required.
Regarding claim 6, the combination of Bailey and Pons-Moll renders obvious wherein the neural network is trained from a set of observations in a set of three-dimensional input meshes representative of a plurality of poses for a reference body ("the neural networks are trained on a large set of example skeleton poses and mesh deformations," Bailey, para. 10).
Regarding claim 8, the combination of Bailey and Pons-Moll renders obvious wherein the neural network comprised by the soft-tissue regression module is trained to predict 3-dimensional offsets from velocities and accelerations derived from prior frames of the skeletal input ("the input to our model are angular velocity and acceleration … at all the joints in the body," Pons-Moll, pg. 120:7, col. 2, para. 1; "To model the typical ripples of soft tissue due to an impact we use an auto-regressive model of order M … We use M = 2," Pons-Moll, pg. 120:7, col. 2, para. 2; in this example, M = 2 signifies using the previous two frames; see claim 1 for motivation to combine).
Regarding claims 10-12, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3, respectively.
Regarding claim 13, the combination of Bailey and Pons-Moll renders obvious reducing by two or more orders of magnitude the dimensionality of a plurality of three-dimensional offsets for a plurality of vertices in the skin surface elements ("The output of a trained neural network may contain 3 values per vertex in the form of an offset vector, and in some examples, there may be on the order of hundreds of vertices … a linear dimensionality reduction method may be utilized to reduce the size of the output … principal component analysis may be performed," Bailey, para. 89; "20-30 principal components per model may , including applying one or more non-linear activation functions ("nonlinear components may be learned with deep learning methods," Bailey, para. 8).
Regarding claim 16, it is rejected using the same citations and rationales set forth in the rejection of claim 6.
Regarding claim 17, the combination of Bailey and Pons-Moll renders obvious wherein adding the nonlinear soft-tissue dynamics to the skin surface elements comprises processing the output of the one or more activation functions ("combine linear deformations with each vertex assigned to a corresponding bone of the existing underlying skeleton with approximations of non-linear deformations using offset vectors determined by a set of neural networks," Bailey, para. 39).
Regarding claim 18, it is rejected using the same citations and rationales set forth in the rejection of claim 8.
Regarding claims 19-21, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3, respectively.
Regarding claim 22, it is rejected using the same citations and rationales set forth in the rejection of claim 13.
Regarding claim 24, the combination of Bailey and Pons-Moll renders obvious wherein at least one of the means for reducing or the means for adding nonlinear soft-tissue dynamics are trained from a set of observations in a set of three-dimensional input meshes representative of a plurality of poses for a reference body ("the neural networks are trained on a large set of example skeleton poses and mesh deformations," Bailey, para. 10).
Regarding claim 25, it is rejected using the same citations and rationales set forth in the rejection of claim 17.
Regarding claim 26, it is rejected using the same citations and rationales set forth in the rejection of claim 8.
Regarding claims 27-29 and 33, they are rejected using the same citations and rationales set forth in the rejections of claims 1-3 and 6, respectively.
Regarding claim 35, it is rejected using the same citations and rationales set forth in the rejection of claim 8.
Regarding claim 36, Bailey discloses A method for computer-based modeling of a body ("approximating mesh deformations for character rigs," abstract) comprising: adding skin surface elements to a frame of skeletal input representative of a pose of the body ("maps the skeleton to the final mesh of the character for the input pose," para. 35); reducing by two or more orders of magnitude the dimensionality of a plurality of three-dimensional offsets for a plurality of vertices in the skin surface elements ("The output of a trained neural network may contain 3 values per vertex in the form of an offset vector, and in some examples, there may be on the order of hundreds of vertices … a linear dimensionality reduction method may be utilized to reduce the size of the output … principal component analysis may be performed," para. 89; "20-30 principal components per model may provide a reasonable balance between speed and accuracy," para. 91), including applying at least one non-linear activation function based on two or more dynamic inputs ("nonlinear components may be learned with deep learning methods," para. 8); and providing an output mesh representative of the body at the pose in the skeletal input ("generating a combined mesh deformation for the one or more mesh elements," para. 14).
Bailey does not disclose the two or more dynamic inputs including a skeletal pose velocity and acceleration and a compact soft-tissue velocity and acceleration; wherein the skeletal pose velocity and acceleration is determined based at least in part on skeletal poses of two or more previous frames, wherein the compact soft-tissue velocity and acceleration is determined based at least in part on compact soft-tissue displacements of the two or more previous frames, each of the compact soft-tissue displacements encoded into a compact subspace representation by an autoencoder.
 two or more dynamic inputs including a skeletal pose velocity and acceleration ("the input to our model are angular velocity and acceleration … at all the joints in the body," pg. 120:7, col. 2, para. 1), wherein the skeletal pose velocity and acceleration is determined based at least in part on skeletal poses of two or more previous frames ("To model the typical ripples of soft tissue due to an impact we use an auto-regressive model of order M … We use M = 2," pg. 120:7, col. 2, para. 2; in this example, M = 2 signifies using the previous two frames).   Note that according to the interpretation outlined in the 112(b) rejection above, as long as the two inputs of "skeletal pose velocity" and "skeletal pose acceleration" are disclosed, the "two or more dynamic inputs" requirement is met and the claimed "compact soft-tissue velocity and acceleration" limitations are optional.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Pons-Moll to Bailey.  The motivation would have been "to produce realistic soft-tissue motions" (Pons-Moll, pg. 120:1, col. 2, para. 2).
Regarding claim 37, the combination of Bailey and Pons-Moll renders obvious adding nonlinear soft-tissue dynamics to the skin surface elements ("combine linear deformations with each vertex assigned to a corresponding bone of the existing underlying skeleton with approximations of non-linear deformations using offset vectors determined by a set of neural networks," Bailey, para. 39).
Regarding claim 38, the combination of Bailey and Pons-Moll renders obvious wherein the adding nonlinear soft-tissue dynamics includes a neural network trained from observations to predict 3-dimensional offsets ("non-linear deformations using offset vectors determined by a set of neural networks," Bailey, para. 39).
Regarding claims 40 and 41, they are rejected using the same citations and rationales set forth in the rejections of claims 2 and 3, respectively. 

Claims 4, 5, 7, 9, 14, 15, 23, 30-32, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Pons-Moll, and further in view of Mishra et al. (US 2019/0172243; hereinafter "Mishra").
Regarding claim 4, the combination of Bailey and Pons-Moll renders obvious reduce by two or more orders of magnitude the dimensionality of a plurality of three-dimensional offsets for a plurality of vertices in the skin surface elements ("The output of a trained neural network may contain 3 values per vertex in the form of an offset vector, and in some examples, there may be on the order of hundreds of vertices … a linear dimensionality reduction method may be utilized to reduce the size of the output … principal component analysis may be performed," Bailey, para. 89; "20-30 principal components per model may provide a reasonable balance between speed and accuracy," Bailey, para. 91), the module comprising a linear activation function ("linear activation," Bailey, para. 91).
The combination of Bailey and Pons-Moll does not disclose the module being an autoencoder module comprising a combination of linear and non-linear activation functions.
In the same art of character animation, Mishra discloses using an autoencoder module for reducing a dimensionality of input data ("An autoencoder can include an input layer … The input layer can be coupled to one or more encode hidden layers … The code can include latent variables, a latent representation, etc. The code can include a different dimensionality such as a lower dimensionality than the data," para. 44), the autoencoder module comprising a combination of linear and non-linear activation functions ("the pooling layer is implemented using filters of size 2x2 … the pooling layer is an average pooling layer," para. 73; note that an averaging filter is a linear operation; "The one or more hidden layers can include nodes, where the nodes can include nonlinear activation functions and other techniques," para. 76).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mishra to the combination of Bailey 
Regarding claim 5, the combination of Bailey, Pons-Moll, and Mishra renders obvious wherein the autoencoder module comprises at least three layers, wherein at least two non-successive layers comprise non-linear activation functions ("The one or more hidden layers can include nodes, where the nodes can include nonlinear activation functions," Mishra, para. 76; Fig. 5 of Mishra illustrates at least three layers including two non-successive hidden layers; see claim 4 for motivation to combine).
Regarding claim 7, the combination of Bailey, Pons-Moll, and Mishra renders obvious wherein the autoencoder module is trained from a set of observations in a set of three-dimensional input meshes representative of a plurality of poses for a reference body ("the neural networks are trained on a large set of example skeleton poses and mesh deformations," Bailey, para. 10; since Bailey discloses training neural networks based on example poses and meshes and Mishra teaches an autoencoder neural network, the combination renders the claim limitation obvious).
Regarding claim 9, the combination of Bailey, Pons-Moll, and Mishra renders obvious wherein the soft-tissue regression module is configured to add the nonlinear soft-tissue dynamics to the skin surface elements using the output of the one or more activation functions ("combine linear deformations with each vertex assigned to a corresponding bone of the existing underlying skeleton with approximations of non-linear deformations using offset vectors determined by a set of neural networks," Bailey, para. 39).
Regarding claim 14, the combination of Bailey and Pons-Moll does not disclose wherein the reducing comprises applying the one or more non-linear activation functions includes a second non-successive non-linear activation function.
In the same art of character animation, Mishra discloses wherein the reducing comprises applying the one or more non-linear activation functions includes a second non-successive non-linear activation function ("The one or more hidden layers can include nodes, where the nodes can include nonlinear activation functions," para. 76; Fig. 5 illustrates two non-successive hidden layers).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mishra to the combination of Bailey and Pons-Moll.  The motivation would have been "a data reduction, which makes the overall computation more efficient" (Mishra, para. 73).
Regarding claim 15, the combination of Bailey and Pons-Moll renders obvious training from a set of observations in a set of three-dimensional input meshes representative of a plurality of poses for a reference body ("the neural networks are trained on a large set of example skeleton poses and mesh deformations," Bailey, para. 10).
The combination of Bailey and Pons-Moll does not disclose an autoencoder.
In the same art of character animation, Mishra discloses using an autoencoder ("An autoencoder can include an input layer … The input layer can be coupled to one or more encode hidden layers … The code can include latent variables, a latent representation, etc. The code can include a different dimensionality such as a lower dimensionality than the data," para. 44).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mishra to the combination of Bailey and Pons-Moll.  The motivation would have been "a data reduction, which makes the overall computation more efficient" (Mishra, para. 73).
Regarding claim 23, it is rejected using the same citations and rationales set forth in the rejection of claim 14.
Regarding claim 30, the combination of Bailey and Pons-Moll renders obvious a module configured to reduce by two or more orders of magnitude the dimensionality of a plurality of three-dimensional offsets for a plurality of vertices in the skin surface elements ("The output of a trained neural network may contain 3 values per vertex in the form of an offset vector, and in some examples, there may be on the order of hundreds of vertices … a linear dimensionality reduction method may be utilized to reduce the size of the output … principal component analysis may be performed," Bailey, para. 89; "20-30 principal components per model may provide a reasonable balance between speed and accuracy," Bailey, para. 91).
The combination of Bailey and Pons-Moll does not disclose the module being an autoencoder module comprising one or more non-linear activation functions.
In the same art of character animation, Mishra discloses using an autoencoder module for reducing a dimensionality of input data ("An autoencoder can include an input layer … The input layer can be coupled to one or more encode hidden layers … The code can include latent variables, a latent representation, etc. The code can include a different dimensionality such as a lower dimensionality than the data," para. 44), the autoencoder module comprising one or more non-linear activation functions ("The one or more hidden layers can include nodes, where the nodes can include nonlinear activation functions," para. 76).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mishra to the combination of Bailey and Pons-Moll.  The motivation would have been "a data reduction, which makes the overall computation more efficient" (Mishra, para. 73).
Regarding claims 31, 32, and 34, they are rejected using the same citations and rationales set forth in the rejections of claims 5, 7, and 9, respectively.
Regarding claim 39, the combination of Bailey and Pons-Moll does not disclose wherein the reducing step comprises applying at least three layers of activation functions, wherein at least two non-successive layers comprise non-linear activation functions.
In the same art of character animation, Mishra discloses reducing a dimensionality of input data ("An autoencoder can include an input layer … The input layer can be coupled to one or more encode hidden layers … The code can include latent variables, a latent representation, wherein the reducing step comprises applying at least three layers of activation functions, wherein at least two non-successive layers comprise non-linear activation functions ("The one or more hidden layers can include nodes, where the nodes can include nonlinear activation functions," Mishra, para. 76; Fig. 5 of Mishra illustrates at least three layers including two non-successive hidden layers).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mishra to the combination of Bailey and Pons-Moll renders obvious.  The motivation would have been "a data reduction, which makes the overall computation more efficient" (Mishra, para. 73).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611